 

--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT NO. 4 TO PLACEMENT AGENCY AGREEMENT




THIS AMENDMENT NO. 4 TO PLACEMENT AGENCY AGREEMENT (this “Amendment”), is made
and entered into as of August 2, 2010, by and among HELIX WIND CORP. (the
“Company”) and DOMINICK & DOMINICK LLC (“Dominick”). Each of the Company and
Dominick is a “Party” and sometimes they are referred to, collectively, as the
“Parties”.




RECITALS


WHEREAS, the Parties entered into that certain Placement Agency Agreement dated
August 4, 2009 (the “Original Agreement”), an Amendment No. 1 to the Placement
Agency Agreement dated August 28, 2009 and an Amendment No. 2 to the Placement
Agency Agreement dated February 3, 2010 and an Amendment No. 3 to the Placement
Agency Agreement dated March 8, 2010 (collectively the “Agreement”), and now
desire to amend the Agreement, as more fully set forth herein; and


WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
given to them in the Agreement.


NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:


1. Amendments to Agreement.  The Company and Dominick hereby amend the Agreement
as follows:
 
 
 
(a)
Section 2 of the Agreement is hereby amended by the addition of the following
sentence:



The Company will also issue to Dominick, and Dominick’s designees, Ten Million
(10,000,000) shares of restricted Common Stock, of the Company, which shall be
irrevocable by the Company for business consulting advice provided by Dominick,
upon request by the Company, from time to time.




 
(b)
Section 4(a) of the Original Agreement is hereby amended and restated as
follows:



The term of this Agreement will continue for a period of Eighteen (18) months
commencing upon the Effective Date; provided, however that this Agreement may be
terminated by the Company or Dominick effective upon Thirty (30) days’ prior
written notice thereof to the other party. Upon any expiration or termination,
Dominick will be entitled to receive, and the Company shall promptly pay, all
fees earned and expenses incurred through the date of termination, subject to
the provisions of 4(b) below.

 
 

--------------------------------------------------------------------------------

 

 
(c)
Section 4(b) of the Original Agreement is hereby amended and restated as
follows:



The Twelve (12) month period immediately following the Term of this Agreement
shall be referred to as the Tail Period.  Dominick shall be entitled to receive,
and the Company shall be obligated to pay to Dominick, all fees defined in this
Agreement for any such transaction(s) entered into by the Company during the
Tail Period with: (i) any entity introduced to the Company by Dominick during
the Term; or, (ii) any entity with whom Dominick contacted or was working on
behalf of the Company or at the Company’s direction during the Term.




2. No Other Amendments to Agreement.  Except as specifically set forth in this
Amendment, the Agreement shall remain in full force and effect, with out any
amendment or modification thereto.


3. Counterparts and Facsimile Signatures.  This Amendment may be executed in any
number of counterparts, and signature pages may be delivered by telecopy, with
the original executed signature pages to be furnished promptly thereafter.




IN WITNESS WHEREOF, and intending to be legally bound thereby, each of the
Parties has signed or caused to be signed its name, all as of the day and year
first above written.
 


HELIX WIND CORP.
DOMINICK & DOMINICK LLC
           
By:  /s/ Scott Weinbrandt
By:  /s/ Michael L. Shwarts
       Scott Weinbrandt
       Michael L. Shwarts
       Chairman, Chief Executive Officer
       Managing Director, Investment Banking
          and President
 




 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------